Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election Restrictions 
1. Applicant's election with traverse of Group I and species (MDCK; HA) in the reply
filed on 6/21/2021 is acknowledged.  
The traversal is on the ground(s) that: the Office has not established the requirement set
forth in the MPEP; the Office has not made a persuasive showing that there would be a serious burden in examining the subject matter of the claims in Groups I and II together; the Office does not specify what serious burden will be placed if it were to proceed in examining the groups together; separate sub-classifications no longer represents an adequate basis to conclude undue burden given electronic search tools available; a search can be made without undue burden because a literature search would be largely coextensive; key words could be chosen that incorporate the inventions such that the same terms could be used to search the prior art; examining these groups separately would impose extra costs and delays due to the duplicative search.
This is not found persuasive because: as already demonstrated in the Restriction Action issued 5/3/2021, the inventions were already demonstrated to be both independent and distinct and as well as a serious search and/or examination burden under 35 U.S.C. 121; to reiterate, Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed 
The requirement is still deemed proper and is therefore made FINAL.
Claims 40, 46-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/21/2021.
Claims 33-39, 41-45 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 6/21/2021; 4/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3. The disclosure is objected to because of the following informalities: 
The use of the trademarked terms Hypep, AppTec, Bioreliance, Threshold, among possibly others, which is a trade name or a mark used in commerce, has been noted in this application on pages 13, 18. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. Claims 33-35, 39, 41-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
See claims 33-35, 39, 41-45 as submitted 8/21/2020.
In view of the 2019 PEG (“The 2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG) found at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf ), based upon an analysis with respect to the claims as a whole, claims 33-35, 39, 41-45 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (these claims are interpreted in light of the most recent Guidelines (See “Subject Matter Eligibility” found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility  ; as well as Subject Matter Eligibility Examples: Life Sciences at https://www.uspto.gov/sites/default/files/documents/ieg-may-2016-ex.pdf ) 
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. In view of the Subject Matter Eligibility Test for Products and Processes and the Steps cited below (See flowchart at pages 10-11 at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf ), the claims are directed to an ineligible product as further detailed below.
In this case, claims 33-35, 39, 41-45 recite, read on, or are directed to a composition of matter (Step 1) and recite natural phenomenon(s) (in this case, influenza proteins) that is directed to a judicial exception (in this case, a natural phenomenon)(Step 2A).
Claim 1 recites a vaccine comprising immunogenic proteins derived from two or more influenza virus strains propagated on cell culture, wherein the vaccine comprises less than 20 ng/mL of residual cell culture DNA, wherein the length of the residual cell culture DNA is less than 200 base pairs, and wherein the cell culture is a mammalian cell culture (elected species). Such a recitation is interpreted as a product by process claim reading on immunogenic proteins derived from two or more influenza virus strains (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). 
Further, such a recitation of immunogenic proteins derived from two or more influenza virus strains also reads on reassortant influenza virus proteins. Reassortant influenza virus and proteins therein are naturally occurring products (See Shu et al. (“Genetic reassortment in pandemic and interpandemic influenza viruses,” European Journal of Epidemiology, 12:63-70 (1996))(See PTO-892: Notice of References Cited) teaching: influenza A virus reassortants between different virus subtypes in birds, as well as between viruses found in swine and avians; reassortants detected between H1N1 and H3N2 viruses infecting humans (p. 67); as well as HA and NA antigens (p. 64).
As to claims 39, 40, such a recitation reads on a composition comprising immunogenic proteins (HA) derived from two or more influenza virus strains, such as a composition comprising HA from two different strains. Such a recitation reads on a composition of two different viruses each comprising HA, which reads on naturally occurring products. For example, Webster et al. (“Evolution and Ecology of Influenza Viruses,” Vol.56, No. 1: 152-179 (1992))(See PTO-892: Notice of References Cited)) teaches: wherein progeny viruses are generated containing novel combinations of gene (i.e.: genetic reassortment) when cells are doubly infected with two different parent viruses (p. 154).
As to claim 43, such a recitation reads on immunogenic proteins derived from three or more influenza virus strains. For example, Olsen et al. (“The emergence of novel swine influenza viruses in North America,” Virus Research 85: 199-210 (2002))(See PTO-892: Notice of References Cited) teaches: triple reassortant viruses isolated from pigs (abstract); as well an HA protein (p. 200).
As to “wherein the vaccine comprises less than 20 ng/mL of residual cell culture DNA, wherein the length of the residual cell culture DNA is less than 200 base pairs” (as recited in claim 33), such a recitation reads on zero amounts of residual cell culture DNA of that recited, including that as recited in claims 44, 45), as well as zero amounts of BPL (as recited in claim 34). 
As to claim 42, such a recitation merely reads on an amount of HA protein.
Thus, the claimed product of proteins is not markedly different from its naturally occurring counterpart (See Nature-Based Products, Example 4 (“Purified Proteins”) at https://www.uspto.gov/sites/default/files/documents/mdc_examples_nature-based_products.pdf  ; see also Subject Matter Eligibility Examples: Life Sciences, 28. Vaccines, Claim 3).  Claims 33-35, 39, 41-45 read on naturally occurring proteins and does not show a difference in characteristics between the claimed influenza virus proteins and naturally occurring influenza virus proteins. Thus the claims also read upon naturally occurring proteins, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.
Thus the claimed product of influenza virus proteins is not markedly different from its naturally occurring counterpart (see Part I. A.3 of the Interim Eligibility Guidance, Example 2, p. 29). Thus the claims also read upon naturally occurring influenza virus proteins, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.
The claims thus recite a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart, or is directed to a “product of nature” exception.
Further as to Step 2A in view of the 2019 PEG, in view of Prong 1 of Revised Step 2A, the claims recite a natural phenomenon. 
As to Prong 2 of Step 2A, the instant claims do not recite additional elements that integrate the judicial exception (natural phenomenon according to MPEP 2106.04(b)) into a practical application. “Integration into a practical application’ requires an additional element(s) or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception (See for example, Slide 18 of 2019 PEG training at http://ptoweb.uspto.gov/patents/exTrain/101.html ) 
Further, in view of Step 2B and the “No” pathway, the claims do not recite additional elements that amount to significantly more than the judicial exception. 
Therefore, claims 33-35, 39, 41-45 do not recite eligible subject matter under 35 U.S.C.101 in view of the Subject Matter Eligibility Test for Products and Processes, and the claimed invention is directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. Claims 33, 34, 39, 41, 43-45 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Bachmeyer et al. (U.S. Patent No. 4064232)(cited in applicant’s IDS submitted 4/14/2021).
See claims 33, 34, 39, 41, 43-45 as submitted 8/21/2020.
Bachmeyer et al. teaches: immunogens for use in influenza vaccines (column 4, line 16)(as recited in claim 33); including hemagglutinin (column 4, line 18)(as recited in claims 39, 41); wherein the method of invention may be applied to mixtures of influenza type A, A1, A2 or B viruses (interpreted as reading upon up to three strains)(as recited in claim 33, 43).
As to the sources (“derived from two or more influenza virus strains propagated on cell culture”), such proteins as claimed are interpreted as products by process reading merely on the proteins (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
As to claim 33 reciting “wherein the vaccine comprises less than 20 ng/mL of residual cell culture DNA, wherein the length of the residual cell culture DNA is less than 200 base pairs” (and claims 44, 45 depending on claim 33 reciting lengths of such DNA (“wherein the length of the residual cell culture DNA is from 20 to 200 base pairs; wherein the length of the residual cell culture DNA is about 72 base pairs”), as well as “comprising less than 0.1% B-propiolactone (BPL)”, recitation of such amounts are interpreted as reading on zero amounts of such DNA and BPL. As Bachmeyer et al. does not teach residual amounts of DNA or BPL, Bachmeyer et al. is interpreted as not teaching amounts of residual cell culture DNA or BPL, which also reads on zero amounts of DNA or BPL, including zero amounts of DNA as read upon in claims 33, 34, 44, 45.
Thus, Bachmeyer et al. anticipates or renders the instant claims obvious.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 35-38, 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bachmeyer et al. as applied to claims 33, 34, 39, 41, 43-45 above and further in view of Friede et al. (U.S. Patent No. 6544518)(See PTO-892: Notice of References Cited).
See claims 35-38, 42 as submitted 8/21/2020.
See the teachings of Bachmeyer et al. above.
Bachmeyer et al. does not teach: MDCK; oil in water emulsion; having sub micron diameter; squalene; µg as recited in claim 42.
Friede et al. teaches: vaccine formulations comprising influenza virus, grown in eggs or MDCK cells (column 9, line 67)(as recited in claim 35); using squalene oil in water emulsion (column 8, line 59)(as recited in claims 36, 38); submicron size (column 9, line 9)(as recited in claim 37); dosages from comprising 1-1000 .mu.g of protein, preferably 1-500 .mu.g, preferably 1-100 .mu.g, most preferably 1 to 50 .mu.g. (as recited in claim 42)(An optimal amount for a particular vaccine can be ascertained by standard studies involving observation of appropriate immune responses in vaccinated subjects Following an initial vaccination, subjects may receive one or several booster immunisation adequately spaced (column 17, line 59)).
One of ordinary skill in the art would have been motivated to use components as taught by Friede et al. with composition as taught by Bachmeyer et al. Bachmeyer et al. teaches influenza vaccines, and Friede et al., which also teaches influenza vaccine, teaches such components used in production and formation of influenza vaccines (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
As to claim 42, such a recitation is taught or suggested by Friede et al. (I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using components as taught by Friede et al. vaccine as taught by Bachmeyer et al. There would have been a reasonable expectation of success given the underlying materials (influenza as taught by Friede et al. and Bachmeyer et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of
ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. Claims 33-35, 39, 41, 43-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-18 of U.S. Patent No. 10655108 in view of Bachmeyer et al. (cited above).
Ses claims 33-35, 39, 41, 43-45 as submitted 8/21/2020.
Claims 1-8, 10-18 of U.S. Patent No. 10655108 recite a method of preparing an influenza vaccine with less than 10 ng per 0.5 ml residual DNA fragments of less than 300 base pairs, wherein the vaccine is formulated in a sub-virion form comprising immunogenic proteins derived from an influenza virus propagated on a cell culture, comprising: (i) treating the influenza virus with an alkylating agent that inactivates the influenza virus and degrades residual functional cell culture DNA, wherein the degradation is performed at a temperature that degrades the residual functional cell culture DNA into fragments of less than 300 base pairs in length, and wherein the alkylating agent is .beta.-propiolactone (BPL); (ii) disrupting or fragmenting the influenza virus from step (i) with a disrupting concentration of a splitting agent, wherein the splitting agent comprises cetyltrimethylammonium bromide (CTAB); and (iii) isolating the immunogenic proteins; wherein said cell culture DNA is degraded by treatment with less than 0.1% of BPL; wherein said vaccine exhibits a reduced level of aggregation; wherein step (iii) involves separating DNA from virions; wherein the cell culture is selected from the group consisting of Madin-Darby canine kidney (MDCK) cells, Vero cells, and human embryonic retinoblasts; wherein the sub-virion vaccine is a purified viral protein vaccine; wherein the immunogenic proteins are viral antigens selected from the group consisting of hemagglutinin (HA), neuraminidase (NA), nucleoprotein (NP), matrix protein (M1), membrane protein (M2), and one or more of the transcriptase components (PB1, PB2 and PA); wherein the immunogenic protein is HA; further comprising: (iv) formulating the immunogenic proteins into a vaccine; wherein the method does not include a step of adding an exogenous DNase; wherein the temperature is from 25.degree. C. to 50.degree. C; wherein the temperature is from 37.degree. C. to 50.degree. C; wherein the temperature is at least 25.degree. C; wherein the temperature is at least 37.degree. C; wherein the temperature is 25.degree. C; wherein the temperature is 37.degree. C; wherein the temperature is 50.degree. C. 
Thus, claims 1-8, 10-18 of U.S. Patent No. 10655108 recite formulation (influenza vaccine with less than 10 ng per 0.5 ml residual DNA fragments of less than 300 base pairs, wherein the vaccine is formulated in a sub-virion form comprising immunogenic proteins derived from an influenza virus propagated on a cell culture, wherein the cell culture is selected from the group consisting of Madin-Darby canine kidney (MDCK) cells, wherein the immunogenic proteins are viral antigens selected from the group consisting of hemagglutinin (HA)) reading upon a vaccine as instantly claimed, wherein the vaccine comprises less than 20 ng/mL of residual cell culture DNA, wherein the length of the residual cell culture DNA is less than 200 base pairs, and wherein the cell culture is a mammalian cell culture (elected species)(I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).
Further, a method of producing a composition renders the composition obvious.
Claims 1-8, 10-18 of U.S. Patent No. 10655108 do not recite proteins derived from two or more influenza virus strains
See the teachings of Bachmeyer et al. above.
One of ordinary skill in the art would have been motivated to use proteins as taught by Bachmeyer et al with the method and composition as recited in claims 1-8, 10-18 of U.S. Patent No. 10655108. Claims 1-8, 10-18 of U.S. Patent No. 10655108 recite influenza vaccines comprising immunogenic proteins derived from an influenza virus, and Bachmeyer et al. also teaches such proteins (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using proteins as taught by Bachmeyer et al with the method and composition as recited in claims 1-8, 10-18 of U.S. Patent No. 10655108. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of
ordinary skill in the art at the time the invention was made.
Further, see also MPEP 804.01: the 35 U.S.C. 121 prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction. The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).
Further, this rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva Pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.

8. Claims 36-38, 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claims 1-8, 10-18 of U.S. Patent No. 10655108 in view of Bachmeyer et al. above as applied to claims 33-35, 39, 41, 43-45 above and further in view of Friede et al. (cited above).
See claims 36-38, 42 as submitted 8/21/2020.
See the teachings of claims 1-8, 10-18 of U.S. Patent No. 10655108 in view of Bachmeyer et al. above.
Claims 1-8, 10-18 of U.S. Patent No. 10655108 in view of Bachmeyer et al. does not teach: oil in water emulsion; having sub micron diameter; squalene; µg as recited in claim 42.
See the teachings of Friede et al. above.
One of ordinary skill in the art would have been motivated to use components as taught by Friede et al. in view of claims 1-8, 10-18 of U.S. Patent No. 10655108 in view of Bachmeyer et al.  Claims 1-8, 10-18 of U.S. Patent No. 10655108 in view of Bachmeyer et al. teaches influenza vaccines, and Friede et al., which also teaches influenza vaccine, teaches the advantage of usingsuch components used in production and formation of influenza vaccines (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using components as taught by Friede et al. in view of claims 1-8, 10-18 of U.S. Patent No. 10655108 in view of Bachmeyer et al.  There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of
ordinary skill in the art at the time the invention was made.

Conclusion
	9. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648